Title: To Thomas Jefferson from Arthur Lee, 4 September 1779
From: Lee, Arthur
To: Jefferson, Thomas



Dear Sir
Paris Septr. 4th. 1779

It was not until the 7th. of July 1779. that I received your favor of the 9th. of July 1778. It was open, without any seal, nor was the memorandum you mention enclosed. All this I suppose arose from Mr. Anderson and his Vessel having been captured by the Enemy.
It gives me very singular concern, that I was thus deprived of an opportunity of serving you which woud have given me the greatest pleasure. You will have heard of the declaration of Spain against our Enemy. The combined fleets of France and Spain, have been some time in the British Channel searching in vain for that of G. Britain, which has slipt out of the Channel and escaped. As it is not thought prudent to invade England till their fleet is beaten, the troops which were ready for that enterprise are not embarked. Two french frigates have taken the Ardent of 64 Guns, off Plymouth, after a very feeble resistance.
I am waiting here for the orders of Congress, after the very  strange and unaccountable proceedings at Philadelphia. Your Letter relative to Mr. Ford, my former Secretary, has been transmitted to me. By this time he must be with you, to answer what he is charged with. I can only assure you, that I never had, nor heard, before, the smallest reason for suspecting him; and that it is impossible any man’s conduct, both public and private, coud have been more exemplary and irreproachable while he was here.
The face of the war at present is favorable; but I entreat you to use your influence to prevent this from lulling our Countrymen into a security that may be fatal, or of relaxing their endeavors for putting our Country into the best possible posture of defence. The events of war are always uncertain; but it is most sure, that they who are best prepared for war, make peace upon the most advantageous terms. In my Letter to you of the 22d. of May, I mention that I had then disbursed for the State 86009℔. 12s. 12d. Upon casting up the account again, I find I made a great mistake against the State, for in fact what I have advanced is 75176℔. 18s. only; of which 71549℔. 3s. was out of the public money in my hands and 3627℔. 15s. out of my own Pocket. I shall take care to rectify this mistake, if payment shoud have been ordered here, before this reaches you. I have besides, as I have often written, engaged for the payment of the Artillery, Mortars, Bombs &c. and the freight of them, or interest at 6 pr. Cent till the payment can be made. The great seal I have paid for, and it is now in my possession. But it was finished too late to go by the french Minister, and I have had no opportunity since that I coud trust.
I shall be very happy to hear from you; and beg you will be assured, that you cannot do me a greater pleasure than putting it in my power to serve you. I have the honor to be with the greatest esteem Dear Sir, your most obedt. Humbl. Servt.,

Arthur Lee

